DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Applicants' arguments, filed 07/18/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the phrase “wherein the amount of sodium tripolyphosphate is effective to increase the amount of zinc uptake relative to a second formulation . . .”.  The phrase constitutes new matter insofar as it was not supported by the disclosure is originally filed.  


Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 18, 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Cummins et al., (US 5,188,820) in view of Maloney et al., (US2013/0287709, cited in IDS) and further in view of Fuge et al., (US 2012/0207686, cited in IDS).  
Cummins et al. teaches oral care compositions such as dentifrices comprising “a mixture of a stannous salt such as stannous fluoride or stannous pyrophosphate and a zinc salt such as zinc citrate” (Abstract).   Compositions include “mouthwashes, gels, subgingival rinse compositions, toothpastes, toothpowders, chewing gum, prophylactic pastes lozenges, flosses, toothpicks, which provide anti-plaque benefits” (col. 1, lines 7-11).
As a highly soluble stannous salt, stannous fluoride “will generally range from 0.01-10%, preferably from 0.02-5 and particularly preferably from 0.1-3% by weight of the oral composition” (col. 2, lines 13-17).  Accordingly, it would have been obvious for the compositions to comprise 0.45% stannous fluoride, as claimed,
	In regard to mixtures of stannous salts, Cummins et al. teaches, “A preferred mixture is the mixture of stannous fluoride and stannous pyrophosphate” [emphasis added] (col. 1, lines 56-58). 
	According to Cummins et al., “It has now been discovered that a stannous compound when used in combination with a zinc compound provides an improved anti-plaque efficacy” (col. 1, lines 30-32).
	Cummins teaches a specific embodiment comprising 0.5% zinc citrate trihydrate and 1.0% stannous pyrophosphate (Example E at col. 4). This embodiment also comprises  1.1% monosodium fluorophosphates (alkali phosphate).
	Generally the compositions are taught to comprise “anti-calculus agents such as di- and/or tetra-alkalimetalpyrophosphates”, which makes obvious alkali phosphate compounds.

Cummins et al., which is taught above, does not teach zinc oxide.

Maloney et al. teaches oral care compositions for “treating or preventing a disease or condition of the oral cavity” (p. 1, para. [0004]).  
Maloney et al. discovered, “metal salt uptake is synergistically increased by exemplary compositions of the present invention, which contain a combination of a soluble metal salt (e.g. zinc citrate) and an insoluble metal salt (e.g. zinc oxide)” (p. 5, para. [0060]).  Soluble metal salts also include zinc lactate (p. 1, para. [0013]).
The concentration of metal salts are taught to range from “about 0.1 to about 5%, by weight of the first metal salt; and from about 0.05 to about 2%, by weight of the second metal salt” (p. 1, para. [0015]). 
Maloney et al. also teaches alkli phosphate salts, specifically “sodium tripolyphophate” and “tetrasodium pyrophosphate”, “wherein sodium can optionally be replaced by potassium” (p. 2, para. [0026]).

It would have been obvious a person having ordinary skill in the art at the time of applicant’s filing to combine the about 1% zinc oxide of Maloney et al. with the 0.5% zinc citrate of Cummins et al., as per claims 1, in the compositions of Cummins et al. for the beneficial synergistic uptake of these metal ions as taught by Maloney et al.

The combination of Cummins et al. and Maloney et al., which is taught above, differs from claim 1 insofar as it does not teach a citrate buffer system.

Fruge et al. teaches, “There is a need in the art to provide dentifrice compositions that can effectively combine sources of stannous, fluoride, and zinc ions in combination with a polyphosphate” (p. 1, para. [0010]), wherein suitable polyphosphates include “sodium tripolyphosphate” (p. 2, para. [0015]).
The sodium tripolyphosphate “may comprise from 1 to 10 wt % of the composition” (p. 3, para. [0035]).  Accordingly, it would have been obvious to add about 2% sodium tripolyphosphate to the compositions, as claimed.
Further a “citrate buffer system . . . can reduce or eliminate the precipitation of insoluble tin compounds in the presence of zinc ions and polyphosphates in a low water dentifrice composition” (p. 3, para. [0039]). 
The citrate buffer system comprises “a mixture of citric acid and trisodium citrate” (p. 10, Claim 17) and is present in the compositions “from 0.1 to 10 wt%” (p. 10, Claim 18), which makes obvious the claimed range of about 2.1%. 
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the citrate buffer system of Fuge et al. in the combination of Cummins et al. and Maloney et al. for the advantage of reducing or eliminating precipitation of insoluble tin compounds, especially since the combination of Cummins et al. and Maloney et al. comprises insoluble tin compounds (i.e. stannous pyrophosphate), zinc ions, and polyphosphates.

Response to Arguments
Applicant argues, “The amendments to the claims should effectively address the rejections of record. . . . The only difference between the two formulation is the inclusion of tetrasodium pyrophosphate in dentifrice Formulation A and the inclusion of sodium tripolyphosphate in Dentifrice Formulation C” (p. 5).
The Examiner disagrees.
It should be noted here that formula’s A and C differ in regard to zinc ion sources.  Formula A comprises a combination of ZnO and Zn lactate, while formula C comprises a combination of ZnO and Zn Citrate, which is an important distinction insofar as the prior art acknowledged a synergistic interaction between ZnO and Zn Citrate (see instant Specification at p. 21, Example 3).  Specifically, Maloney et al. teaches, “The data described in Table 2 (below) demonstrates that the addition of an insoluble metal salt (e.g. zinc oxide) to a composition comprising a soluble metal salt (e.g. zinc citrate) synergistically increases the delivery of the metal (zinc) to hydroxyapatite” (p. 4, para. [0049]; see also Table 3 at p. 5). 
It appears that the increase in zinc uptake of Dentifrice Formulation C compared to Dentifrice Formulation A was more likely attributed to the synergy between zinc citrate and zinc oxide, as opposed to the use of a different in polyphosphate. Again, the idea that tripolyphosphate increases zinc uptake is a new matter.
Moreover, the Board opined, “Appellant’s testing has not established that the exemplified Cummins composition that includes stannous pyrophosphate in combination with zinc citrate, and not stannous fluoride, does not provide a composition that has a higher level of zinc deposition that was the case with Appellant’s control formulation having stannous fluoride.  Consequently, we are not persuaded that unexpected synergistic zinc uptake beyond the synergistic effect of the prior art (see Appeal Br. 3) has been established” (see Patent Board Decision filed 05/18/2022 at p. 9)

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612